Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s response filed on 05/10/2022 to a Requirement for Election/Restriction mailed on 03/11/2022 for Application #16/637,561 filed on 02/07/2020 in which Claims 1-11, 13-17 are pending, Claims 5-11, 14, 17 are withdrawn from consideration due to restriction election.

Status of Claims
Claims 1-11, 13-17 are pending, of which Claims 1, 13 are rejected under 35 U.S.C. 103, Claims 5-11,14, 17 are withdrawn from consideration due to restriction election.  Claims 2, 3, 4, 15, 16 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Applicant’s Most Recent Claim Set of 02/07/2020
Applicant’s most recent claim set of 02/07/2020 is considered to be the latest claim set under consideration by the examiner.

Claim Objections
Regarding Claim 16, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “or of said updated authentic key” in Line(s) 2.  There is no mention of an “updated authentic key” in Claims 1 or 16 before the appearance of the limitation “or of said updated authentic key” in Line(s) 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 13, 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Claim 1 recites in Lines17-18: “and of said terminal key, of said at least one piece of data”, this phrase in the context of the paragraph in which it appears is unclear and indefinite, with it impossible for the examiner to even attempt to construe what is meant by this limitation.

Regarding Claim 13, Claim 13 recites in Lines 3-4: “wherein the device comprises a reprogrammable computation machine or a dedicated computation machine configured to:”, the punctuation utilized in this phrase makes it impossible to determine for sure just where the preamble of the claim ends and the body of the claim begins.  Resulting making Claim 13 unclear and indefinite.  Normally there would be a colon punctation mark after “wherein the device comprises” and the remainder of the phrase would be in the body of the claim.  For the purposes of this examination, the examiner is construing a colon punctuation mark to appear after the word “comprises”, then a “new line”, then the remainder of the phrase ending with a colon punctuation mark.  If this were not the case, then there would be a lack of hardware 101 issue with the claim.

Regarding Claim 13, Claim 13 recites in Lines16-17: “and of said terminal key of said at least one piece of data”, this phrase in the context of the paragraph in which it appears is unclear and indefinite, with it impossible for the examiner to even attempt to construe what is meant by this limitation.

Regarding Claim(s) 2-4, 15, 16, (they/it) (are/is) (a) dependent claim(s) dependent on Claim(s) 1, which have/has inherited the deficiencies of the parent claim and (have/has) not resolved the deficiencies. Therefore, (they/it) (are/is) rejected based on the same rationale as applied to the parent Claim(s) 1 above.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Gemalto et al. EP 2 874 421 A1 in view of Fang et al. China Patent Application Publication No. CN 106712962 A. Gemalto et al. EP 2 874 421 A1 is provided in Applicant’s IDS and Applicant’s submissions to the File Wrapper.

Regarding Claim 1, Gemalto et al. discloses:
A method for securely receiving, in a card reader, at least one piece of data entered into a terminal connected to said card reader, wherein the method comprises the following acts implemented by said card reader: obtaining an encipherment key of said card reader, called a reader key [(Gemalto et al.  Par 19 Lines 3-4) where Gemalto et al. teaches an encryption key for a card reader called a reader key, which is unique per card reader];
receiving an encrypted key sent by said authentication server, called an encrypted terminal key, said encrypted terminal key resulting from an encryption of an encipherment key obtained by said authentication server, called a terminal key, by using said authentic key [(Gemalto et al. Par 81 Lines 1-3, Par 82 Lines 1-5) where Gemalto et al. teaches receiving an encrypted terminal key from the authentication server] ; and
receiving at least one piece of encrypted data sent by said terminal, resulting from an encryption, by using at least said reader key and of said terminal key, of said at least one piece of data [(Gemalto et al. Par 40 Lines 1-3, Par 41 Lines 1-2) where Gemalto et al. teaches receiving at least one piece of secured encrypted data by utilizing the card reader key].

Gemalto et al. does not appear to explicitly disclose:
encrypting said reader key by using an authentic encipherment key, called an authentic key, shared between said card reader and an authentication server, delivering an encrypted reader key; sending said encrypted reader key to said authentication server for transmission of said reader key from said authentication server to said terminal [(Fang et al. Page 8 Lines 4-5, 8-18) where Fang et al. teaches both an authentication server and a card reader that authenticate to each other via a shared key].

However, Fang et al. discloses:
encrypting said reader key by using an authentic encipherment key, called an authentic key, shared between said card reader and an authentication server, delivering an encrypted reader key; sending said encrypted reader key to said authentication server for transmission of said reader key from said authentication server to said terminal [(Fang et al. Page 8 Lines 4-18) where Fang et al. teaches both an authentication server and a card reader that authenticate to each other via a shared key used in encrypting used in encrypting a card reader key which the authentication server provides to the terminal so that it can decrypt communications from the card reader].

Gemalto et al. and Fang et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gemalto et al. and the teachings of Fang et al. by providing both an authentication server and a card reader that authenticate to each other via a shared key used in encrypting used in encrypting a card reader key which the authentication server provides to the terminal so that it can decrypt communications from the card reader as taught by Fang et al. in the teaching described by Gemalto et al.
The motivation for doing so would be to increase the usability and flexibility of Gemalto et al. by providing both an authentication server and a card reader that authenticate to each other via a shared key used in encrypting used in encrypting a card reader key which the authentication server provides to the terminal so that it can decrypt communications from the card reader as taught by Fang et al. in the teaching described by Gemalto et al. so as to provide a secure way of a card reader and associated terminal device to communicate without exposure of the encryption keys.

Regarding Claim 13:
It is a device claim corresponding to the method claim of claim 1. Therefore, claim 13 is rejected with the same rationale as applied against claim 1 above.

Allowable Subject Matter
Claims 2, 3, 4, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
said terminal key are public keys for the implementing of an asymmetric encipherment protocol between said card reader and said terminal, and said at least one piece of encrypted data resulting results from an encryption implementing said asymmetric encipherment protocol, obtaining at least one secret symmetrical key shared between said card reader and said terminal by implementation of a Diffie-Hellman type algorithm, at least one exchange of data between said card reader and said terminal for the implementation of the algorithm using said asymmetric encipherment protocol, and wherein said at least one piece of encrypted data is a piece of personal identification data entered on a touchpad screen of said terminal least one piece of data is a piece of personal identification data entered on a touchpad screen, said authentic key is a basic authentic key, and wherein said act of encrypting said reader key comprises: updating a key serial number delivering an updated key serial number; and generating an updated authentic key on the basis of said basic authentic key and of said updated key serial number, said encrypted terminal key being generated by using said updated authentic key; and wherein said act of sending said encrypted reader key to said authentication server comprises sending said updated key serial number, said act of encrypting said reader key, comprises generating by using said authentic key or of said updated authentic key, a message authentication code for said reader key , and wherein said act of sending said encrypted reader key to said authentication server comprises sending said message authentication code.

As recited in dependent Claims 2, 3, 4, 15, 16 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitagawa et al - US_20050278776: Kitagawa et al teaches a secure card reader for RF tags.
Maeda - US_20100027046: Maeda teaches secure authentication with a biological information reader and an IC card reader.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498